Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification refers to the claims (see paragraph [0007] of the original disclosure and because the claims are amended during prosecution reference to the claims in the specification should be removed as the subject matter of the claim may change from the time the application was filed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, line 19, “the internal stiffening” lacks proper antecedent basis as no internal stiffening has been previously defined. It is suggested that the language be changed to --the stiffening structure internally--.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 4357292) in view of Kam et al (US 4086378) for the same reasons as expressed in paragraph 3 of the Office action dated October 14, 2021 further taken with Hemanth et al (the article entitled “Design .
Myers as modified by Kam et al suggested that one skilled in the art at the time the invention was made would have known how to form a grid stiffened panel from sheet molding compound in a compression molding operation and that such a grid structure would have been useful in the manufacture of an airplane (as part of the fuselage barrel for instance as expressed by Kam). As discussed during the interview dated January 13, 2022, there was no express suggestion that the grid stiffened panels of Myers would have been useful in the specified structures of the aircraft as now claimed (namely as part of a wing, a wing box, part of a pylon for attachment of a turbomachine or a stiffening component configured to join aircraft components (be between aircraft components) or separate zones from the outside). However, it was well understood that one skilled in the art would have utilized the grid stiffened panels not only for part of the fuselage of the aircraft (as suggested by Kam) but also as the fuselage floor panels, wing panels or part of the wing box as expressed by Hemanth et al (see page 020006-2 under the heading “Problem Formation” the second paragraph: “The applications of the identified panel are found in fuselage shell, fuselage floor panel, wing panel and wing box.”) Clearly as expressed by . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Mulani et al (the article entitled EBF3PanelOpt: An optimization framework for curvilinear blade-stiffened panels”, newly cited).
While the references as set forth above make it clear that those skilled in the art would have utilized a composite grid stiffened panel for manufacture in an aircraft for components such as a wing, a wing box, fuselage flooring, etc, the references failed to expressly suggest that one skilled in the art would have utilized such a stiffened panel for a pylon of a plane (which is responsible for securing a turbo engine to the wing as was well understood and conventionally known in the art). Mulani et al suggested that one would have known that a grid stiffened panel would have been suitable as part of the assembly of the pylon of an aircraft, see page 18 under the heading “5.1 A transport aircraft wing pylon rib panel”, page 19 plus under the heading “5.2 A conventional aircraft wing skin flat panel”, page 20 under the heading “5.3 A blended body wing flat panel” and  page 20 under the heading “5.4 A cylindrical fuselage panel”. Clearly as evidenced by Mulani, the grid stiffened panels were not only useful as wing panels and fuselage panels but would have been useful as a pylon panel for an aircraft. Because it was recognized as a suitable stiffened panel for use as part of a pylon for attaching an engine to a wing as well as a stiffened panel for a fuselage or wing (noting that the references as set forth above in paragraph 6 suggested that the stiffened grid panels would have been suitable as fuselage or wing panels of an aircraft) as taught by Mulani et al it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ such panels in a pylon of an aircraft using the techniques as set forth above in paragraph 6 for forming the stiffened grid panel.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the  reference as set forth above in paragraph 6 further taken with either one of El-Soudani (US 2004/0055349, newly cited) or McCoskey et al (US 2004/0035979, newly cited).
While the references as set forth above make it clear that those skilled in the art would have utilized a composite grid stiffened panel for manufacture in an aircraft for components such as a wing, a wing box, fuselage flooring, etc, the references failed to expressly suggest that one skilled in the art would have utilized such a stiffened panel for bulkhead in an aircraft. It appears that the claim (claim 18) is essentially defining the use of the stiffened grid panel for a bulkhead of the aircraft (as can be best discerned). Either one of El-Soudani (paragraphs [0039]-[0040]) or McCoskey et al (abstract of the disclosure, paragraphs [0002], [0039], and [0100]) both suggested that one skilled in the art of manufacture of aircraft would have readily understood that grid stiffened panels would have been suitable for parts of the fuselage, wing or pressure bulkheads. Certainly it would have been within the purview of the ordinary artisan to use the stiffened grid panels for a bulkhead of an aircraft instead of or in addition to it’s placement in the wing and fuselage of the plane assembly as evidenced by either one of El-Soudani or McCoskey et al and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use such stiffened panels manufactured in accordance with the techniques expressed in paragraph 6 above for a bulkhead assembly as expressed by El-Soudani or McCoskey et al.
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.
The applicant essentially takes the position that the specified panel manufacture would not have been useful for manufacture of grid stiffened panels which were incorporated in an aircraft as part of a wing box, disposed in the wing assembly between the wing and the wing box, as a bulkhead assembly or as part of a pylon for an aircraft. The applicant also essentially takes the posit that the reference to Myers is limited to floor gratings and stiffened panels for floors and that one would not consider it relevant to the manufacture of a stiffened grid panel for an aircraft. Essentially, the newly cited references evidence that those skilled in the art of aircraft manufacture would have readily appreciated that grid stiffened panels would have been utilized in the manufacture of various components of the aircraft including floor panels, fuselage panels, part of the wing, part of the wing box, part of a pylon as well as part of a bulkhead. Given that Myers employed the stiffened panel as a floor panel and that the state of the art utilized similar panel structures for the identified aircraft assemblies, it would have obvious to employ the panels made in accordance with the techniques of Myers as modified by Kam for a component in an aircraft assembly. The evidence of record appears to suggest that similar constructed stiffened grid panels were used in aircraft assemblies.
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746